Citation Nr: 0943735	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-13 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred at St. Francis Hospital in Tulsa, Oklahoma from 
November 19 to 22, 2006.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to December 
1959.

This appeal is from actions taken by the above Department of 
Veterans Affairs (VA) Medical Center (MC).

The Veteran is currently service-connected for bilateral 
defective hearing, for which a 50 percent rating is assigned; 
major depressive disorder, for which a 40 percent rating is 
assigned; and bilateral tinnitus, for which a 10 percent 
rating is assigned.  A total disability rating for 
compensation purposes (TDIU) based on individual 
unemployability due to service-connected disabilities has 
been in effect since September 11, 2007.  There has also been 
basic entitlement to Chapter 35 benefits from that same date.


FINDINGS OF FACT

1.  The Veteran received medical care at St. Francis Hospital 
in Tulsa, Oklahoma from November 19 to 22, 2006.

2.  The Veteran has service-connection for bilateral 
defective hearing, major depressive disorder, bilateral 
tinnitus, and is in receipt of TDIU for such disabilities.  

3.  It is reasonable that the disability for which the 
Veteran received care was of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to the Veteran's life or health.

4.  There is significant doubt raised as to whether the 
Veteran and his wife considered that VA facilities were 
necessarily feasibly available since an attempt had been 
previously made at this given time to use them without 
success and/or resolution of his health crisis.






CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at St. Francis 
Hospital in Tulsa, Oklahoma from November 19 to 22, 2006, are 
reasonably met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 38 
C.F.R. §§ 17.54, 17.1000-1008 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  It is codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.326(a).  Given the fully favorable decision contained 
herein, the Board finds that any defect in the notice or 
assistance provided to the Veteran constitutes harmless 
error.

II.  Criteria, Factual Background and Analysis

There are essentially two statutory provisions which allow VA 
to assume a Veteran's expenses for private medical care where 
such care was not specifically authorized by VA before the 
care was rendered.  One applicable provision, 38 U.S.C.A. § 
1725, authorizes VA, under limited circumstances, to provide 
payment or reimbursement for emergency services rendered to a 
Veteran in a non-VA facility for a disorder for which service 
connection is not in effect.  38 U.S.C.A. § 1725 (as 
effective May 29, 2000, as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L. No. 106-177, popularly 
known as the "Millennium Bill.").

To be entitled to the payment for emergency care under this 
provision, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2009).

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 
17.54 (2009).  This is a factual, not a medical, 
determination.  Similes v. Brown, 6 Vet. App. 555 (1994).

In this case, the Veteran does not primarily claim, and the 
evidence does not establish, that VA provided authorization 
for the Veteran to receive the medical care at issue.   The 
claim has been denied on the basis that VA facilities were 
feasibly available.  

In this case, the Veteran, who is in receipt of TDIU, and his 
wife have delineated the circumstances of the care in detail.  
The Board finds their assertions to be entirely credible and 
consistent with the data on record.  Specifically, they had 
previously been to the VAMC and been told that the physician 
did not know what was wrong with the Veteran and did not try 
to treat him.  They went home, and his wife became more 
concerned about his state of health.  He had taken a great 
deal of pain medication and was not thinking clearly.  
Parenthetically, the Board notes that both say that they had 
been told that VA would pay for the private care.  In that 
regard only it is not clear exactly who told them , but it is 
not important to the satisfactory resolution herein.

His wife has corroborated that she went with him to the VAMC 
with severe back and radicular pain, and that they could not 
figure out what was wrong with him and did not give him care.  
This has not been otherwise rebutted by that facility.  Also, 
after taking him home, and having him continue to have 
problems for 4 hours at home, she decided she had no choice 
but to take him to a private facility.  She has described his 
being "out of his head" having taken so many pain pills.  
The private facility admitted him, found that he had an 
inflamed nerve, put him on medication and he improved.  She 
verified that the physicians at the private facility had said 
that they were going to keep him to treat the nerve 
inflammation, and the secondary impact of his left side going 
numb. They indicated he could not drive or be driven and they 
were unsure of the severity of the underlying problem and 
wanted to retain him in the hospital.

The Board thus finds that the care rendered at St. Francis 
Hospital in Tulsa, Oklahoma from November 19 to 22, 2006, was 
of such a nature that a prudent layperson would have 
reasonably expected that further delay in seeking immediate 
medical attention would have been hazardous to the Veteran's 
life or health.  

Based on this finding, the Board concludes that the criteria 
for entitlement to payment of unauthorized medical expenses 
for services rendered at St. Francis Hospital in Tulsa, 
Oklahoma on November 19-22, 2006 are reasonably met.  The 





evidence in this case is in relative equipoise, and in such a 
situation the benefit-of-the-doubt rule is clearly for 
application.  It is resolved in the Veteran's favor.


ORDER

Entitlement to payment of unauthorized medical expenses 
incurred at St. Francis Hospital in Tulsa, Oklahoma from 
November 19 to 22, 2006, is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


